Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

                                                    DETAILED ACTION
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-3, 5, 11 and 13-16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The recited “modification ratio” of claims 1, 11 and 13 is not defined.
Other claims depend from the indefinite claims 1 and 11 would be also indefinite.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

 
Claims 1-17 are rejected under 35 U.S.C. 103 as being unpatentable over WO 01/34659 A1 in view of Product brochure for N-(3-triethoxysilylpropyl)-4,5-dihydroimidazole having a CAS No. 58068-97-6 by Alfa Chemistry.
WO teaches a modification to a polymer obtained from conjugated diene monomers in presence of a lanthanide-based catalyst by a functionalizing agent defined by formula (I) or formula (II) in abstract, Summary of the Invention and claims and at pages 7-14.  The instant specification and claim 11 teach that the functionalizing agents defined by formula (I) and (II) are modifiers of the invention.  WO teaches a composition comprising filler and tires thereof in the abstract and Summary of the Invention which would meet claims 1 and 11-13 except the recited purity of 90% or more for the modifier and Mathematical Formula 1 over WO.
Examples at pages 20-23 further teach a method of polymerization and modification with TEOSI (i.e., N-(3-triethoxysilylpropyl)-4,5-dihydroimidazole, see page 9) thereafter.
Although a purity of the TEOSI is not specified, utilization of a purer compound would be a common practice in order to obtain a homogeneous product in chemistry/polymer chemistry as evidenced by a Product brochure for TEOSI having a CAS No. 58068-97-6 by Alfa Chemistry in which a purity of 95% is taught at page 4.
Thus, it would have been obvious to one skilled in the art before the effective filing date of invention to utilize the TEOSI having a CAS No. 58068-97-6 taught by Alfa Chemistry or the formula (I) or the formula (II) having the instantly recited high purity in WO in order to obtain a homogeneous product absent showing otherwise.
Further, when patentability is predicated upon a change in a condition of a prior art composition, such as a change in concentration or in temperature, or both, the burden is on Applicant to establish with objective evidence that the change is critical, i.e. it leads to a new unexpected result.  It is not inventive to discover the optimum or workable ranges by routine experimentation when the general conditions of a claim are disclosed in the prior art.  See In re Woodruff, 919 F.2d 1575, 1578 (Fed. Cir. 1990); In re Aller, 220 F.2d 454, 456 (CCPA 1955).
As to the Mathematical Formula 1:  The examples at pages 20-23 with TEOSI having a CAS No. 58068-97-6 and a purity of 95% taught by the Product brochure would meet the recited reaction of claim 12 which would be expected to meet the Mathematical Formula 1.  Whether the rejection is based on “inherency” under 35 U.S.C. 102, or “prima facie obviousness” under 35 U.S.C. 103, jointly or alternatively, the burden of proof is the same.  In re Fitzgerald, 619 F.2d 67, 70 (CCPA 1980) (quoting) In re Best, 562 F.2d 1252, 1255 (CCPA 1977).
Since PTO does not have equipment to conduct the test, it is fair to require applicant to shoulder the burden of proving that his material differs from those of WO.   See In re Best, 195 USPQ 430, 433 (CCPA 1977).  
	As to claim 2, the abstract and the examples of WO teach a pseudo-living polymer.
	As to claim 3, the Product brochure teaches a purity of 95%.
	As to claim 5, see tables II and III of WO.
	As to claims 6-10 and 17, the claimed invention is a rubber composition and thus how a modification ratio is calculated would be immaterial.  Also, the recited method is based on applicant’s own method, not on known standard, and thus a burden is on applicant to show that the Mathematical Formula 1 would not obtained by the recited method based on Mathematical Formula 2.  
	As to claim 14, the examples at pages 20-23 of WO with TEOSI would be expected to yield the recited functional group since the same modifier is taught.
	As to claim 15, WO teaches use of 1,3-butadiene at page 20, lines 12.
	As to claim 16, the TEOSI (i.e., N-(3-triethoxysilylpropyl)-4,5-dihydroimidazole ha an imine group.  Also, a functionalizing agent DMAB-BPA taught in table I comprise an epoxy group.

	Claims 1, 3, 5-10, 14 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Lee et al. (US 2014/0243476 A1) in view of Product brochure for Bis(methyldimethoxysilylpropyl)-N-methyamine, 95%, having a CAS No. 115710-91-3 by Cymit Quimica S.L.
	Lee et al. teach a modification to a polymer obtained from conjugated diene monomers by a functionalizing agent of Bis(methyldimethoxysilylpropyl)-N-methyamine in example 1.
	Although a purity of the Bis(methyldimethoxysilylpropyl)-N-methyamine is not specified, utilization of a purer compound would be a common practice in order to obtain a homogeneous product in chemistry/polymer chemistry as evidenced by a Product brochure for Bis(methyldimethoxysilylpropyl)-N-methyamine, 95%, having a CAS No. 115710-91-3 by Cymit Quimica S.L.
The Bis(methyldimethoxysilylpropyl)-N-methyamine, 95%, would meet the instant modifier absent further limitations.
	Thus, it would have been obvious to one skilled in the art before the effective filing date of invention to utilize the Bis(methyldimethoxysilylpropyl)-N-methyamine, 95%, having a CAS No. 115710-91-3 taught by Cymit Quimica S.L in the example 1 of Lee et al. in order to obtain a homogeneous product absent showing otherwise.
	As to claim 5, see tables I and II of Lee et al.
	As to claims 6-10 and 17, the claimed invention is a rubber composition and thus how a modification ratio is calculated would be immaterial.  Also, the recited method is based on applicant’s own method, not on known standard, and thus a burden is on applicant to show that the Mathematical Formula 1 would not obtained by the recited method based on Mathematical Formula 2.  
	As to claim 14, the Bis(methyldimethoxysilylpropyl)-N-methyamine, would be expected to yield the recited functional group.
	
				   EXAMINER’S COMMENT
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
US 2019/0185598 A1, US 2017/0275400 A1 and US. 8674030

Any inquiry concerning this communication or earlier communications from the examiner should be directed to TAE H YOON whose telephone number is (571)272-1128. The examiner can normally be reached Mon-Fri.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gwendolyn Blackwell can be reached on (571) 272-5772. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





THY/August 24, 2022                                                /TAE H YOON/                                                                                  Primary Examiner, Art Unit 1762